IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41005
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VERONICA REYES,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-97-CR-110-3
                       - - - - - - - - - -
                         October 2, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Veronica Reyes appeals her sentence after pleading guilty to

misprision of a felony in violation of 18 U.S.C. § 4.    Reyes

argues that the district court erred when it considered evidence

of two extraneous offenses to sentence her to 18 months’

imprisonment, the top of her guideline range.   Reyes maintains

that the evidence of the two extraneous offenses was unreliable

and that her sentence violated due process because it was based

on unreliable information.   We have reviewed the record and the

briefs of the parties and hold that the district did not plainly

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-41005
                                -2-

err in sentencing Reyes.   See United States v. Calverley, 37 F.3d
160, 162-64 (5th Cir. 1994)(en banc).     Reyes was not sentenced in

violation of federal statutory or constitutional law.     See United

States v. Alvarez, 51 F.3d 36, 41 (5th Cir. 1995); United States

v. Matovsky, 935 F.2d 719, 721 (5th Cir. 1991); 18 U.S.C. § 3661.

     AFFIRMED.